UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-2014


In re: ANTHONY GENE TRAPPIER,


                Petitioner,



                 On Petition for Writ of Mandamus.
                        (4:09-cr-00340-TLW-1)


Submitted:   December 18, 2014              Decided:   December 22, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Anthony Gene Trappier, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Anthony    Gene     Trappier   petitions     for     a    writ    of

mandamus, alleging the district court has unduly delayed acting

on his 28 U.S.C. § 2255 (2012) motion.          He seeks an order from

this court directing the district court to act.               Our review of

the district court’s docket reveals that the district court has

denied   Trappier’s   § 2255    motion.     Accordingly,       we    deny   the

mandamus   petition   as   moot.     We   dispense    with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                             PETITION DENIED




                                     2